IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


T.M.W.,                                     : No. 241 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
N.J.W.,                                     :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.